Citation Nr: 1446097	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and adjustment disorder with mixed emotion state.  

On April 3, 2013, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  By a rating action in September 2004, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a psychiatric disorder; the Veteran did not appeal that determination.  

2.  The evidence associated with the record since the September 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative; it raises a reasonable possibility of substantiating the claim.  

3.  The Veteran likely has PTSD due to experiences during active military service.  

CONCLUSIONS OF LAW

1.  Evidence received since the final September 2004 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).  

2.  The Veteran likely has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The record reflects that the Veteran served on active duty from February 1968 to January 1970.  His DD Form 214 reflects that he served in Vietnam from July 20, 1968 to July 15, 1969; he was awarded, among others, the Combat Infantryman Badge (1st Award), the National Defense Service Medal, the Vietnam Service Medal with 2 Bronze Stars, and the Vietnam Campaign Medal with 1960 device.  His military occupational specialty was as a light weapons infantryman.  

An induction examination, conducted in August 1967, was negative for any complaints or findings of a psychiatric disorder; a psychiatric evaluation was reported as normal.  At his separation examination in October 1969, the Veteran reported a history of nervousness; however, a psychiatric evaluation was reported as normal.  

The Veteran filed an initial claim of service connection for a psychiatric disorder (VA Form 21-526) in January 1996.  Submitted in support of that claim were VA progress notes dated in July 1995, indicating that the Veteran was seen for complaints of difficulty sleeping and hallucinations; the diagnosis was paranoid schizophrenia.  

A rating action in June 1996 denied the claim for service connection for schizophrenia, based on a finding that it was not manifested within one year of service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in June 1996.  He did not appeal that decision, so it became final.  

In a statement in support of claim (VA Form 21-4138), dated in February 2001, the Veteran indicated that he was seeking to establish service connection for psychiatric disorders, including PTSD.  Submitted in support of his claim were VA progress notes dated from June 2000 to July 2001.  These records show that the Veteran was seen at a clinic in June 2000, at which time he asked to see a psychiatrist for depression; he denied any suicidal ideation.  It was noted that the Veteran had been seen in the psychiatric clinic before.  No pertinent diagnosis was noted.  

Received in December 2001 were VA progress notes dated from January 2001 to June 2001, reflecting clinical evaluation and treatment for a psychiatric disorder, diagnosed as schizophrenia, paranoid type.  Among these records is a psychological assessment, performed on February 27, 2001, at which time it was noted that the Veteran was a combat veteran who was referred for evaluation for group and individual therapy.  It was noted that the Veteran had a history of persecutory delusions and auditory hallucinations.  Following an evaluation, it was noted that the Veteran met criteria for paranoid type; he had a long history of persecutory delusions and in the past had acted on delusional beliefs.  He also had intermittent command auditory hallucinations that he incorporated into probable religious and possibly grandiose delusions.  He manifested symptoms including hypersomnia, impaired concentration, restricted affect, and avolition.  The Veteran also reported being in combat and being troubled by memories and nightmares of combat experiences.  He stated that these symptoms are currently mild; in the past they may have met the criteria for PTSD.  The pertinent diagnoses were schizophrenia, paranoid type, and mild PTSD symptomatology.  During a subsequent clinical visit in May 2001, the Veteran asked about attending a "PTSD group;" however, he was given the feedback that his diagnosis was schizophrenia and that he might benefit most from a schizophrenia group.  The diagnosis was schizophrenia.  

By a rating action in December 2001, the RO denied the Veteran's claim for service connection for PTSD.  It was determined that, while there was evidence indicating that the Veteran experienced combat in service, a diagnosis of PTSD that met the criteria per DSM-IV, had not been made.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in December 2001.  He did not appeal that decision; therefore, it became final.  

In a statement in support of claim (VA Form 21-4138), dated in June 2004, the Veteran sought to reopen his claim of entitlement to service connection for a psychiatric disorder, secondary to his combat experiences in Vietnam.  In conjunction with his claim, the Veteran was afforded a VA examination in July 2004.  At that time, it was noted that the Veteran's specialty in service was light weapons infantryman.  He was stationed initially in Tay Ninh but then he was moved into the Cu Chi area with the 25th Infantry Division.  He stayed with the same Division throughout his experience in Vietnam; he spent most of the time in the bush.  It was noted that he was wounded but denied ever reporting it.  The Veteran indicated that he incurred fragment wounds of his foot during a mortar attack.  He did not receive any psychological treatment while in the military.  The Veteran reported being incarcerated for approximately three years.  The Veteran indicated that he had difficulty developing relationships and liked to be by himself.  He stated that he has a lack of trust; he spends his time in a work therapy program.  

The examiner noted that the Veteran appeared to meet Criterion A for experiencing or witnessing an event or events that involve actual or threatened death or serious injury to himself or others in which he experiences fear, helplessness, or horror.  It was noted that the Veteran is a combat infantryman's badge recipient and therefore, Criterion A is conceded in this circumstance.  The Veteran reported a mortar attack in which he was hit on the foot by fragments, and he described jumping from a helicopter and getting stuck in mud while being shot at.  The Veteran endorsed zero of five symptoms of Criterion B.  He denied any recent problems with re-experiencing symptoms.  The Veteran endorsed zero of seven symptoms of Criterion C, persistent avoidance of stimuli associated with a traumatic event or numbing of responsiveness.  He noted that immediately following the war, he would avoid talking with people about it; however, he stated that he is currently comfortable talking with other veterans about Vietnam.  He does describe some avoidance of situations that involve interpersonal conflict, but denied any other situations that he avoids.  He denied any lack of memory of incidents in Vietnam.  He reported that he has lost interest in certain activities, but he expressed that this began following the onset of his psychotic episode.  He described difficulties with feeling distant from others, but related this to "a lack of trust."  The examiner noted that the Veteran endorsed two of five symptoms of Criterion D, increased arousal.  He reported some difficulty sleeping prior to his current medications.  He stated that these problems began when he had his first psychotic episode.  He denied any problems with sleep after Vietnam and before the illness.  He described irritability, but linked this to his current situations.  He also described concentration difficulties, but indicated that the onset occurred since his homelessness and current stressors.  He reported feeling that he is constantly on guard, and he noted that this has been present since Vietnam, but worsened further following the illness.  He related this to "being in the war," where one needs "to be constantly alert."  He reported that he is easily startled, and he linked this to when he returned home from Vietnam.  He described feeling "jumpy," and he indicated that this occurred a few times in the past month.  The Veteran reported that, following Vietnam, he was particularly jumpy, hypervigilant, avoidant of talking about Vietnam and experiencing uncomfortable memories of his experiences in Vietnam.  He noted that these symptoms gradually worsened and he reported an increase in paranoia that appears consistent with a psychotic episode.  The Veteran indicated that, prior to his mental health break, he was functioning quite well.  He denied any significant difficulties even with the PTSD symptoms.  He reported significant difficulties currently with regard to relationships and work because of his patterns of thinking that cause him to feel paranoia.  The examiner noted that, on the Mississippi Scale for Combat-Related PTSD, the Veteran obtained a score of 111, which falls above the suggested cutoff for Vietnam veterans diagnosed with PTSD.  

The pertinent diagnoses were schizophrenia, paranoid type and adjustment disorder, mixed emotional state.  The examiner stated that the results of the CAPS suggest that the Veteran does not report a significant level of PTSD symptoms at the present time.  He did report many symptoms of PTSD following his discharge from Vietnam; he indicated that these symptoms worsened gradually and he experienced an episode of psychosis around age 28 or 29.  Since then, he has consistently been diagnosed with paranoid schizophrenia.  He was diagnosed with mild PTSD symptoms in 2001; he was currently receiving treatment at the VAMC with the diagnosis of paranoid schizophrenia.  The examiner stated that the Veteran produced an invalid MMPI-2 profile related to a tendency to respond "true" to items regardless of their content.  It is not clear what led to his approaching the MMPI-2 in this matter.  He did score in an elevated range on the M-PTSD but given his approach the MMPI-2, these results may be obscured by a true response bias.  The examiner stated that the hypervigilance seen in individuals with PTSD could very likely contribute to and reinforce symptoms of a psychosis.  Therefore, in additional to his longstanding diagnosis of paranoid schizophrenia, he currently appears to meet the criteria for adjustment disorder, mixed emotional state.  

By a rating action in September 2004, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, including PTSD, schizophrenia and adjustment disorder with mixed emotional state.  The decision was based on a finding that no diagnosis of PTSD and, while the examiner confirmed diagnoses of schizophrenia and adjustment disorder, he did not relate these conditions the Veteran's military experiences or service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in September 2004.  He did not appeal that decision; therefore, it became final.  

By letter, dated in August 2010, the Veteran's representative indicated that the Veteran was seeking to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder, including PTSD.  Submitted in support of the claim were VA progress notes dated from December 1986 to September 2000, which show that the Veteran received clinical attention and treatment for a psychiatric disorder, diagnosed as paranoid schizophrenia.  

Submitted in support of the Veteran's claim were VA progress notes dated from December 2000 to November 2010.  These records show that the Veteran continued to receive clinical attention and treatment for a psychiatric disorder, diagnosed as paranoid schizophrenia.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported significant mental health treatment history, which is well supported by his mental health records.  The examiner noted that the Veteran has been diagnosed with paranoid schizophrenia; he noted that the only mention of PTSD in the Veteran's record was a note dated February 27, 2001.  At that time, the Veteran was on the 1K psychiatric unit at the Minneapolis VA Medical Center; he was referred for evaluation for group and individual therapy.  Following the evaluation, a diagnosis of mild PTSD symptomatology was noted; however, the primary diagnosis was schizophrenia, paranoid type.  The examiner stated that there was virtually no other mention in the Veteran's record of PTSD and it was very clear on the basis of his records that his primary diagnosis was paranoid schizophrenia, impairment being solely related to that diagnosis.  The examiner noted that the Veteran entered military service in February 1968.  He reported serving in Vietnam for one year; his main duties included working with infantry doing ground patrol for the first 6 months and then transferred to Echo Company where he did both ground and vehicle patrols.  He stated that he was wounded on one occasion, receiving fragments in the foot but denied ever receiving a Purple Heart.  The Veteran reported one of the most distressing experiences he had during his time in the service was when he witnessed his point man being injured on several occasions.  He stated that the point man had received 5 or 6 Purple Heart medals due to being hit so many times.  He reported a lot of the time "he wasn't hurt because he could outrun it."  The Veteran related that the point man was eventually killed; he stated that he was not present when the individual was killed but did witness him being injured.  When asked, he denied experiencing intense fear, horror or helplessness associated with this event.  The Veteran reported that he did have nightmares about Vietnam when he first got sick and they lasted for approximately 6 months in the late 1970's; he denied nightmares since that time.  He denied having a sense of a foreshortened future.  The Veteran also reported having sleep disruption noting that he does have trouble falling and staying asleep.  However, it is unclear if the sleep disruption is a result of his time in the service as onset he noted was more around the time that his psychotic symptoms began and could not cite any reason related to the service when he does awaken.  The Veteran reported feeling irritable, but denied that he becomes aggressive when he gets irritated.  

The examiner noted that the Veteran described experiences that potentially would meet Criterion A1 for PTSD, but denied the emotional A2 reaction of intense fear, horror or helplessness.  As a result, Criterion A was not fully met on the basis of the evaluation.  Despite this further symptoms were assessed to determine if a sub threshold variation of PTSD was present.  When assessing other symptoms on the CAPS, the Veteran denied specific re-experiencing of his time in service.  He did acknowledge there were times when he got emotional upon thinking about his time in Vietnam, but noted that this passes fairly quickly and denied significant disruption in his functioning.  He denied significant avoidance of internal and external stimuli associated with events from service.  He did not endorse symptoms of numbing or hyperarousal associated with his military experiences.  In addition, psychometric testing was invalid on the MMPI-2 due to highly inconsistent responding.  It was noted that his inconsistent approach yielded a profile that would suggest over endorsement and exaggeration of symptoms.  It is noted that, in review of the Veteran's records, all of his prior psychiatric testing on the MMPI-2 has also been invalid due to exaggeration and over endorsement of symptoms.  As a result, this does question some of the reliability of the Veteran's self-report.  

The pertinent diagnosis was paranoid schizophrenia.  The examiner stated that, on the basis of the evaluation, it was not at least as likely as not that the Veteran met the criteria for PTSD on the basis of his military experiences.  His well-documented history of significant mental health treatment, which dates back to 1978, clearly indicates a consistent diagnosis of paranoid schizophrenia.  It was noted that there been virtually no indication of PTSD.  The examiner observed that PTSD symptomatology, which was noted to be very mild, was indicated in one note on February 27, 2001.  However, records for the most part indicate that those symptoms were not viewed as causing any impairment.  Based on the review of the Veteran's mental health record, as well as interview data during the examination, including the Veteran's report of continued symptoms, paranoid schizophrenia was thought to be the appropriate diagnosis and this was viewed as being less likely than not a result of the Veteran's time in the service.  

Submitted in support of the Veteran's claim was a medical statement from Dr. George Komaridis, from ASC psychological clinic, dated in October 2011.  Dr. Komaridis noted that the Veteran presented with symptoms including anxiety and re-experiencing; he also noted some periods of depression.  He noted that the Veteran had a history of psychotic symptoms, with a previous diagnosis of schizophrenia.  The Veteran reported that he first began having mental health symptoms in the 1970s; he described that he was having symptoms that were diagnosed as psychotic, including that it was like "everything went blank... I was looking at things funny." He reported that he was seeing blood on his hands and food, and he felt like his mind just went.  The Veteran reported going to the VA hospital and, at some point during his contacts, he was diagnosed with paranoid schizophrenia.  Prior to the psychotic episodes, he reported that he was having intensifying symptoms of hyperarousal and re-experiencing related to his combat service in Vietnam.  Dr. Komaridis noted that the Veteran completed the MMPI-2 on October 3, 2011; his responses were consistent with individuals who are currently experiencing a high level of distress, such that a more detailed analysis could not be performed.  The Veteran completed the Beck Depression Inventory on October 3, 2011, and his score was representative of a mood disorder in the severe range.  It was noted that the Veteran also completed the Beck Anxiety Inventory on October 3, 2011, and his total score was consistent with a moderate level of anxiety.  

Dr. Komaridis noted that the Veteran served in Vietnam as an Infantryman.  He came home and had trouble adjusting to civilian life, noting symptoms of hypervigilance and heightened startled response.  He also began having what were apparently psychotic symptoms that warranted a diagnosis of schizophrenia in the 1970s.  Since coming from Vietnam, the Veteran has also reportedly struggled with numerous symptoms including anxiety, intrusive thoughts and images, nightmares, reactivity to trauma cues, avoidance, emotional numbing, detachment from others, isolation and social withdrawal, loss of interest, sleep disturbance, hypervigilance, heightened startled response, and periods of low mood.  He also reported history of suicidal ideation, although denied ever making any plan.  He denied any current intent.  Regarding symptoms of PTSD, the Veteran appears to have a history of such symptoms, which seemed to precede and then perhaps overlap some with the schizophrenic symptoms.  The examiner noted that the Veteran endorsed several symptoms of PTSD currently; however, the re-experiencing symptoms are reported to be reduced from previous levels.  Overall, it appears that these PTSD symptoms, although still present, are occurring less frequently than they once did.  He noted that the Veteran was diagnosed with mild PTSD at the Minneapolis VAMC in 2001.  The pertinent diagnoses were schizophrenia, paranoid type, by history, and PTSD.  The examiner stated that there is some question about the development and onset of Veteran's first psychotic episode in the 1970s.  Dr. Komaridis stated that he concurred with the VA examiner's impression that, although it would be difficult to distinguish the PTSD symptoms from the psychotic symptoms experienced at that time, it does seem clear that were in fact some strong PTSD symptoms occurring, leading to the psychotic episode, and it was reasonable to consider that his hypervigilance symptoms could have contributed to or reinforced the paranoid features of the psychosis.  In the current assessment, the Veteran was found to be meeting diagnostic criteria for PTSD, related to his combat service.  

In an addendum to the June 2011 VA examination, dated in April 2012, the VA examiner stated that a review of the complete medical evidence was completed as part of the initial evaluation in June 2011.  The examiner noted that the Veteran did not endorse PTSD symptoms at the time he was seen for the June 2011 examination.  In addition, there were extensive mental health treatment records that do not suggest PTSD, but rather paranoid schizophrenia, by providers who have had an ongoing treatment relationship with the Veteran for years.  As a result, no new opinion was submitted as it was felt that this one evaluation from ASC psychological clinic would not override or supersede the decades of documentation regarding the treatment for paranoid schizophrenia.  

At his personal hearing in April 2013, the Veteran's representative noted that the Veteran is a combat Veteran who was issued a combat infantryman's badge and was wounded during his period of service in Vietnam.  It was further argued that the Veteran participated in over 30 firefights, all of which led to his current mental health condition.  The Veteran reported that his duties included going out on firefights and ambush patrols; he noted that the second time out on firefight, their ammo bearer was hit and killed.  The Veteran indicated that they would usually go out on reconnaissance missions, gather intelligence, run convoys and protect the convoys; they often ran into mines and explosions.  The Veteran reported that, after service, he started seeing things, like blood on his hands; the Veteran also reported having intrusive recollections that led to him seeking treatment from the VA hospital.  

Submitted at the hearing were VA progress notes dated from April 2012 through April 2013.  These records show that the Veteran continued to receive clinical attention and treatment for a psychiatric disorder.  

As noted above, the claim of service connection for a psychiatric disorder, including PTSD, schizophrenia and adjustment disorder with mixed emotional state was previously denied in September 2004.  The decision was based on a finding that no diagnosis of PTSD and, while the examiner confirmed diagnoses of schizophrenia and adjustment disorder, he did not relate these conditions the Veteran's military experiences or service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in September 2004.  He did not appeal that decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, the RO determined that there was no confirmed diagnosis of PTSD, and it was determined that the available medical evidence was insufficient to confirm a link between the current symptoms and the Veteran's military service.  

Evidence submitted since the last final denial by the RO in September 2004 includes VA progress notes, VA compensation and pension examination, private psychological evaluation report, as well as statements and testimony from the Veteran.  The records submitted are new in that they were not previously of record. While some of this evidence is cumulative, duplicative, or immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran has presented VA hospital reports and progress notes, dated from December 1986 through September 2010, which reflect ongoing clinical attention and treatment for a psychiatric disorder, diagnosed as paranoid schizophrenia, and a VA treatment report reflecting a diagnosis of mild PTSD symptomatology in February 2001.  In addition, in a medical statement, dated in October 2011, a private physician stated that it was his belief that the Veteran met the criteria for PTSD related to his traumatic experience in service.  The Veteran has also provided testimony and detailed statements regarding the stressors he experienced during his tour of duty in Vietnam.  The additional evidence is new and material.  

This evidence is new and material to the Veteran's claim because it provides a diagnosis of PTSD, which the evidence suggests is related to service, something that was not established before the prior denial.  Specifically, the evidence is relevant and probative of the issue regarding the presence of PTSD and bears directly and substantially upon the facts regarding whether current disability is traceable to military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether PTSD is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required--provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) ; Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  

As to the first element to establish service connection for PTSD, evidence diagnosing the condition, the Board notes that there is conflicting evidence of record.  Post-service VA examinations in July 2004 and more recently in June 2011 reflect that each examiner specifically found that the Veteran did not meet the diagnostic criteria for PTSD in accordance with DSM-IV.  However, during a consultation in February 2001, it was noted that the Veteran had mild PTSD symptomatology.  Moreover, the October 2011 private psychologist examination report indicates that the Veteran appears to have a history of PTSD symptoms, which seemed to precede and then perhaps overlap some with the schizophrenic symptoms.  The examiner noted that the Veteran endorsed several symptoms of PTSD; however, the re-experiencing symptoms are reported to be reduced from previous levels.  He noted that the Veteran was diagnosed with mild PTSD at the Minneapolis VAMC in 2001.  The pertinent diagnoses were schizophrenia, paranoid type, by history, and PTSD.  Dr. Komaridis stated that he concurred with the VA examiner's impression that, although it would be difficult to distinguish the PTSD symptoms from the psychotic symptoms experienced at that time, it does seem clear that there were in fact some strong PTSD symptoms occurring, leading to the psychotic episode, and it is reasonable to consider that his hypervigilance symptoms could have contributed to or reinforced the paranoid features of the psychosis.  In the current assessment, the examiner stated that the Veteran was found to have met the diagnostic criteria for PTSD, related to his combat service.  The Board is cognizant of the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 140 (1997), in which the Court held that a PTSD diagnosis by a mental health professional is generally presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology as well as the sufficiency of the stressor.  

Given the facts of this particular case, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV criteria.  In addition, the private psychologist's evaluation report strongly suggests that the diagnosis of PTSD is based on the Veteran's conceded stressors from combat in Vietnam.  Therefore, by resolving reasonable doubt in the Veteran's favor, the Board will grant the claim.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has PTSD that is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Service connection for PTSD is therefore granted.   See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).  


ORDER

Service connection for PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


